  Case 1:16-cv-00429-DCN Document 64 Filed 03/31/21 Page 1 of 2




Greg J. Fuller
Daniel S. Brown
FULLER LAW OFFICES
Attorneys at Law
161 Main Avenue West
P. O. Box L
Twin Falls, ID 83303
Telephone: (208) 734-1602
Facsimile : (208) 734-1606
ISB #1442
ISB #7538
fullerlaw@cableone.net

Attorneys for Plaintiffs

                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

                                        *****

JOHN and JANE DOES 1-134,         )                 Case No. 1:16-CV-429-DCN
                                  )
        Plaintiffs,               )                 SECOND CONSENT MOTION
                                  )                 FOR EXTENSION OF TIME TO
vs.                               )                 FILE THIRD AMENDED
                                  )                 COMPLAINT
LAWRENCE WASDEN, Attorney General )
of the State of Idaho, et al.,    )
                                  )
        Defendants.               )

                                        *****

       COME NOW The Plaintiffs, John and Jane Does 1-134, by and through the

undersigned attorneys, Fuller Law Offices, and hereby request an additional thirty (30)

day extension of time from April 5, 2021, to May 5, 2021, within which to file a Third

Amended Complaint. As grounds for the requested extension, Plaintiffs state:

       1. The Plaintiffs’ Third Amended Complaint is due Monday, April 5, 2021.

       2. That an extension of thirty (30) days in which to file a Third Amended

SECOND CONSENT MOTION FOR EXTENSION OF TIME - 1
  Case 1:16-cv-00429-DCN Document 64 Filed 03/31/21 Page 2 of 2




Complaint is requested based upon the following:

       A. Due to the complexity of this matter, counsel has been conferring with
       Attorney, Matthew Strugar, relative to appearing as co-counsel (lead counsel) in
       this matter, including assisting in drafting the Third Amended Complaint and
       handling future litigation. A final contract in this regard is nearing signature.
       Based upon the above, counsel believes that an extension of thirty (30) days
       would be more than sufficient to complete and file the Third Amended
       Complaint.

       3. Counsel for Plaintiffs has conferred with counsel for Defendants who

consents (has no objection) to the extension requested herein.

       WHEREFORE, Plaintiffs request entry of an Order extending the time within

which to file a Third Amended Complaint to May 5, 2021.

       DATED This 31st day of March, 2021.

                              FULLER LAW OFFICES


                              /s/ Greg J. Fuller
                              Greg J. Fuller
                              Attorneys for Plaintiffs


                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY That on March 31, 2021, I filed the foregoing
electronically through the CM/ECF system which caused the following parties or counsel
to be served by electronic means, as more fully reflected on the Notice of Electronic
Filing:

Leslie M. Hayes
Deputy Attorney General
Leslie.hayes@ag.idaho.gov


                                             /s/ Greg J. Fuller




SECOND CONSENT MOTION FOR EXTENSION OF TIME - 2
